        Case: 4:21-cr-00196-RLW-JMB Doc. #: 20 Filed: 03/22/21 Page: 1 of 5 PageID #: 48

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District of Missouri

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:21 CR 196 RLW (JMB)
                      ROBERT L. PAYNE                                   )              4:21 NH 5070 NAB
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 5
        Case: 4:21-cr-00196-RLW-JMB Doc. #: 20 Filed: 03/22/21 Page: 2 of 5 PageID #: 49

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above.
                OR
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                      Page 2 of 5
        Case: 4:21-cr-00196-RLW-JMB Doc. #: 20 Filed: 03/22/21 Page: 3 of 5 PageID #: 50

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

    On 3/15/2021, the undersigned held a hearing on the government’s motion for pretrial detention. Pursuant
to the CARES Act, Defendant agreed to appear via video conference and his attorney had the opportunity to
consult with her prior to the hearing. Attorneys for both parties argued their respective positions and proffered
facts. Defendant asked that the Court leave the record open until 3/17/21, so that counsel could obtain a copy
of the Bail Report and offer any appropriate objections or supplemental information. On 3/15/2021, the Court
and parties received a Bail Report prepared by Pretrial Services. No party offered objections to the background
facts in that report or provided any supplement. The undersigned adopts and incorporates by reference herein
the facts set out in the Bail Report, but not the conclusions. The undersigned has considered the parties
arguments and proffers. Pretrial Services recommends that Defendant be detained pending trial.



                                           ** CONTINUED ON ATTACHED SHEET(s) **




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

Date:                  3/22/2021                                              /s/ John M. Bodenhausen
                                                                            UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 5
       Case: 4:21-cr-00196-RLW-JMB Doc. #: 20 Filed: 03/22/21 Page: 4 of 5 PageID #: 51

OTHER REASONS OR FURTHER EXPLANATION: (continued)

     Defendant is charged with serious felony offenses relative to child pornography and enticement.
Therefore, the government’s detention motion in this case is aided by a rebuttable presumption that no condition
or combination of conditions will reasonably assure Defendant’s appearance as required and the safety of the
community. In response to this presumption, a defendant must produce some evidence that there are conditions
of release that will reasonably assure that he will not flee and will not pose a danger to the community. In this
regard, however, the burden of proof remains with the government, and at all times Defendant retains his
constitutional presumption of innocence. See United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003) (“‘In a
presumption case … a defendant bears a limited burden of production—not a burden of persuasion—to rebut
the presumption by coming forward with evidence he does not pose a danger to the community or a risk of
flight.’”) (quoting United States v. Mercedes, 254 F.3d 433, 436 (2nd Cir. 2001)). Moreover, even if a
defendant meets his burden of production, “the presumption favoring detention does not disappear, but remains
for consideration.” Abad, 350 F.3d at 797.
     Defendant requested release on bond. Defendant is 75 years old, retired, and a lifelong resident of the area
with substantial family ties. Defendant has lived in the same apartment for about two years, and in the same
neighborhood for about 8-10 years. Defendant has lung cancer for which he is receiving treatment. He also has
heart issues and recently underwent throat surgery. Defendant believes he faces an enhanced risk of an adverse
outcome should he become infected with the novel coronavirus. Defendant acknowledged the government’s
evidence may appear strong, but he asked the Court to consider that the case involved a sting and that there was
no actual victim at risk. Defendant believes his criminal history is minimal and he can be adequately supervised
with the standard conditions associated with sex offender cases.
     The government recounted numerous facts and circumstances indicating that Defendant is and has been a
persistent threat to young boys. The government recounted numerous police investigations and other incidents
in which Defendant parked at parks to watch boys and when he approached boys for sex. In 2018, Defendant
was charged with sexual misconduct but he was allowed to plead guilty to a misdemeanor harassment charge.
The government recounted the conduct at issue that gave rise to the instant charges. The government also noted
that a search warrant was executed at Defendant’s residence and law enforcement recovered hundreds of
firearms. The government further noted that, after the search warrant, various neighbors and witnesses came
forward with accounts of Defendant preying on and approaching young boys for sex acts. Defendant is also
accused of showing weapons to small boys. Regarding Defendant’s purported health issues, the government
asked the Court to consider the fact that the ongoing pandemic has not deterred Defendant’s conduct, and that
Defendant’s daughter reported that Defendant’s cancer was in remission and that he would use his health as a
means to avoid jail.

                                                                                                           Page 4 of 5
       Case: 4:21-cr-00196-RLW-JMB Doc. #: 20 Filed: 03/22/21 Page: 5 of 5 PageID #: 52

     The undersigned finds that Defendant proffered sufficient facts to rebut the presumption insofar as it
relates to the risk of non-appearance, but he did not proffer sufficient facts to fully rebut the presumption. But
even if Defendant has offered sufficient facts to rebut the presumption, based on the entire record before the
Court, the undersigned concludes that there is no condition, or combination of conditions, that would ensure
Defendant’s appearance as well as the safety of the community.
     Based on the record before the Court, the undersigned concludes that the government has met its burden of
proof. There is no condition, or combination of conditions, that would reasonably ensure Defendant’s
appearance as well as the safety of the community.
     For the limited purpose of deciding the government’s motion, the undersigned finds that the government’s
evidence is very strong and compelling. Although the incident involved a “sting,” it was not an online sting.
Rather, Defendant has a history of loitering parks to seek boys. Law enforcement used an adult who posed as a
boy. Defendant invited the person he thought was a boy to sit in his truck while Defendant played with the
boy’s genitals. Defendant proposed that the boy meet him at Defendant’s apartment for sex because it was safe
from the police. Defendant also solicited pornographic images from the boy. The evidence proffered by the
government is consistent with later-received accounts regarding similar conduct by Defendant in the past.
Further, Defendant’s daughter reported that Defendant has preyed on young boys for 40 years.
     Defendant is currently on probation for a harassment conviction that was entered in lieu of the original
charge of sexual misconduct. Defendant also reportedly threatened violence against a neighbor who confronted
Defendant about making sexual advances towards the neighbor’s minor son.
     The government’s motion for pretrial detention is granted.




                                                                                                            Page 5 of 5
